
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(a)

Executive Annual Incentive Plan
Of
Constellation Energy Group, Inc.


        1.    Plan Objective.    The objective of this Plan is to allow
Constellation Energy Group, Inc. (Constellation Energy Group or Company) to
attract, retain and motivate highly competent officers and key employees of the
Company and its subsidiaries by focusing incentive compensation toward the
achievement of performance results that primarily support the interests of
shareholders and customers of the Company.

        2.    Plan Administration.    The Plan is administered by the
Constellation Energy Group Board of Directors' (Board) Committee on Management
(Committee on Management) which has sole authority (unless otherwise specified
herein) to interpret the Plan; to refine its provisions from time to time,
particularly those relating to factors, targets and procedures used in
connection with calculating the awards (which refinements shall be reflected in
guidelines for the performance year); to suspend the Plan at any time; and in
general, to make all other determinations necessary or advisable for the
administration of the Plan to achieve its stated objective.

        The Committee on Management shall have the power to delegate all or any
part of their duties to one or more designees, and to withdraw such authority,
by written designation.

        3.    Eligibility.    Each officer or key employee of Constellation
Energy Group or its subsidiaries may be designated in writing by the Committee
on Management as a participant under the Plan. Once designated, participation
shall continue until such designation is withdrawn at the discretion and by
written order of the Committee on Management. Participation is subject to the
following conditions:

        Participant must have been an eligible participant for some portion of
the performance year and at the time of distribution be actively employed by the
Company or elsewhere with the approval of the Company unless employment was
terminated by death, disability or retirement. Except as otherwise provided
herein, where an individual is not an eligible participant for the entire
performance year, the amount of the award, whether full, partial or none, will
be at the Committee on Management's discretion.

        Where, prior to the end of a performance year, a participant's active
employment is terminated as a result of death, disability or retirement, the
award is calculated based on the participant's position at the time of
termination. Unless otherwise stated, any such award will be made on a pro-rata
basis for the period of active employment, or, in total, at the discretion of
the Committee on Management. Where active employment is terminated as a result
of death of participant, distribution is made in accordance with Section 9.
(Designation of Beneficiary) of this Plan.

        4.    Performance Goals    

        A.    Performance Targets.    The Committee on Management shall
establish for each plan year Performance Targets designed to accomplish the
purpose set forth in Section 1 of this Plan. The Committee on Management will
ensure that each plan year's Performance Targets meet the following general
criteria:

        (1)   The interests of the Company's shareholders will be balanced with
the interests of the Company's customers.

        (2)   The targets should be set at levels which are attainable, but
which, in the Committee on Management's judgment, are attainable only with a
high degree of competence and diligence.

        The Committee on Management shall have sole authority to amend
Performance Targets at any time when, in the Committee's judgment, unforeseen
circumstances exist which require modification in order to ensure that the
purpose of the Plan is properly served.

--------------------------------------------------------------------------------

        The Committee on Management shall have authority to establish
appropriate Performance Targets, differing to the degree necessary from those
established for the Company, for each of the Company's subsidiaries employing
one or more participants in this Plan; and shall have authority to adjust such
targets subsequently should unforeseen circumstances arise.

        B.    Individual Performance.    A participant's individual per-
formance will be evaluated by the Chairman of the Board.

        5.    Award Opportunity.    The Committee on Management shall establish
for each plan year the Award Opportunity (minimum, target, and maximum, as
appropriate) applicable to participants in the Plan. The Award Opportunity may
be allocated among the various Performance Targets and Individual Performance
and may vary among classes of participants.

        6.    Award Determination.    The Committee on Management shall
determine the Awards, if any, to be made for each plan year as soon after the
end of the plan year as is practical.

        Awards are calculated taking into account the degree of attainment of
performance targets, individual performance, and the percent of participation
during the performance year. The dollar amount of the participants' award is
determined by multiplying the participant's prior December 31 annualized base
salary by the award percentage.

        7.    Payment of Awards.    Awards approved by the Committee on
Management for each plan year shall be paid as soon as practicable after such
determination has been made. Payment may be made in a lump cash sum or, at the
participants' election, may be deferred in whole or in part. When required by
applicable law, Federal, State and FICA taxes will be withheld from awards at
applicable rates.

        Awards will not be paid for any performance year in which Company
earnings are less than the amount necessary to fund the annual dividend.
Additionally, awards will not be paid for any plan year in which the dividend is
suspended or effectively reduced from its prior amount.

        8.    Deferred Payment of Award.    A participant may elect to defer the
receipt of all or a portion of the award for the plan year. Any such deferral
and investment of any such amounts deferred pursuant to this Plan shall be made
in accordance with the provisions of the Constellation Energy Group Nonqualified
Deferred Compensation Plan.

        9.    Designation of Beneficiary.    A participant shall have the right
to designate a beneficiary or beneficiaries who are to receive in a lump sum any
undistributed incentive compensation award to the extent a participant has
chosen not to defer all or a portion of his incentive award pursuant to
Section 8 hereof, should the participant die during the plan year and be
entitled to an incentive award for that plan year. Such designation shall apply
only to the portion of the undistributed incentive award not subject to a
deferral election. Any designation, change or rescission of the designation
shall be made in writing by completing and furnishing to the Vice
President—Human Resources of the Company a notice on an appropriate form
designated by the Vice President—Human Resources of the Company. The last
designation of beneficiary received by the Vice President—Human Resources of the
Company shall be controlling over any testamentary or purported disposition by
the participant, provided that no designation, rescission or change thereof
shall be effective unless received prior to death of the participant.
Distribution of any incentive awards previously deferred pursuant to Section 8
of the Plan shall be paid to the beneficiary or beneficiaries designated under
the Constellation Energy Group Nonqualified Deferred Compensation Plan.

        10.    Change in Control.    Notwithstanding any other provisions of
this Plan to the contrary, if a participant separates from service with
Constellation Energy Group or a subsidiary of Constellation Energy Group (except
due to a participant's transfer of employment to or from a subsidiary of
Constellation Energy Group), within 2 years following a change in control, such
participant is eligible for an award for the performance year during which the
separation from service occurs. The award is calculated assuming maximum
performance achievement and based on the participant's position at the

2

--------------------------------------------------------------------------------


time of termination and is pro-rated for the period of active employment during
the performance year. The Committee on Management, in its discretion, may grant
a total, rather than pro-rated award. Payment of the award will be made in a
lump cash sum within 60 days after the participant's separation from service.
Payment may not be deferred.

        A change in control for purposes of this Section 10 shall mean the
occurrence of any one of the following events:

        (i)    individuals who, on January 24, 2003, constitute the Board (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
January 24, 2003, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

        (ii)   any "person" (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board (the "Company Voting Securities"); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any corporation with respect to which the Company owns a majority
of the outstanding shares of common stock or has the power to vote or direct the
voting of sufficient securities to elect a majority of the directors (a
"Subsidiary Company"), (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary Company, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) pursuant to any acquisition by Plan participant or any
group of persons including Plan participant (or any entity controlled by Plan
participant or any group of persons including Plan participant);

        (iii)  Company shareholder approval of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiary Companies, whether for such transaction or the
issuance of securities in the transaction (a "Business Combination"), unless
immediately following such Business Combination: (A) more than 60% of the total
voting power of (x) the corporation resulting from such Business Combination
(the "Surviving Corporation"), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of at least 95%
of the voting securities eligible to elect directors of the Surviving
Corporation (the "Parent Corporation"), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a

3

--------------------------------------------------------------------------------




majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) following the
consummation of the Business Combination were Incumbent Directors at the time of
the Board's approval of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B), and (C) above shall be deemed to be a
"Non-Qualifying Transaction"); or

        (iv)  the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or the consummation of a sale of all
or substantially all of the Company's assets.

        Notwithstanding the foregoing, a Change in Control of the Company shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 20% of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

        Notwithstanding any provision in the Plan to the contrary, on or within
2 years after a Change in Control, no action, including, but not by way of
limitation, the amendment, suspension or termination of the Plan, shall be taken
which would adversely affect the rights of any participant without such
participant's prior written consent.

        11.    Miscellaneous.    The plan year and the performance year shall be
the same and shall be the calendar year.

        Any payments made under this Plan are not considered as earnings for
purposes of determining benefits under any pension, profit sharing or other
retirement or welfare plan, or for any other general employee benefit program,
unless expressly considered as compensation under the terms of such plan or
program.

        None of the payments provided under this Plan which are deferred shall
be subject to alienation or assignment by any participant or beneficiary nor
shall any of them be subject to attachment or garnishment or other legal process
except to the extent specifically mandated and directed by applicable State or
Federal statute. Payment shall be made only into the hands of the participant or
beneficiary entitled to receive the same or into the hands of his or her
authorized legal representative. Deposit of any sum into any financial
institution to the credit of the participant or beneficiary entitled thereto
shall constitute payment into his or her hands. Notwithstanding the foregoing,
at the request of the participant or beneficiary or as required by law, such
sums as may be requisite for payment of any estimated or currently accrued
income tax liability may be withheld and paid over to the governmental entity
entitled to receive the same.

        Participation in this Plan shall not constitute a contract of employment
between the Company and any employee and shall not be deemed to be consideration
for, inducement to, or a condition of employment of any person. The deferral of
any incentive compensation amounts pursuant to the provisions of the Plan shall
not be construed to give any employee the right to be retained in the employ of
the Company or to interfere with the right of the company to terminate such
employment at any time.

        The Committee on Management intends to continue the Plan indefinitely
but reserves the right to amend the Plan from time to time or to permanently
discontinue it provided none of these, nor any suspension, may deprive the
participants of any payment of amounts which were previously awarded at the time
thereof.

        In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the "New
Company"), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

4

--------------------------------------------------------------------------------



QuickLinks


Executive Annual Incentive Plan Of Constellation Energy Group, Inc.
